HLD-008 (*AMENDED)                                              NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 12-2713
                                      ___________

                             IN RE: ERIC RAMPERT,
                                    Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                           (Related to M.D.Pa. 11-cv-01370)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    July 19, 2012

        Before: McKEE, Chief Judge, ALDISERT and GARTH, Circuit Judges

                             (Opinion filed: August 30, 2012)
                                        _________

                                        OPINION
                                        _________

PER CURIAM

       Eric Rampert petitions this Court for a writ of mandamus compelling the United

States District Court for the Middle District of Pennsylvania to rule on a habeas corpus

petition. We will dismiss the petition as moot.

       In June of 2011, Rampert filed a petition for writ of habeas corpus pursuant to 28

U.S.C. §2241. The Commonwealth of Pennsylvania responded on August 17, 2011, and

                                             1
Rambert filed a traverse on August 26, 2011. On June 20, 2012, Rambert filed a petition

with this Court seeking a writ of mandamus directing the District Court to rule on his

petition. He later filed a motion for appointment of counsel.

      On August 1, 2012, the District Court issued an order denying Rambert’s petition.

Accordingly, Rambert’s mandamus petition is moot and we will therefore dismiss it. See

In re Orthopedic Bone Screw Prod. Liab. Litig., 94 F.3d 110 (3d Cir. 1996). The request

for appointment of counsel is denied.




                                            2